 TOM THUMB STORES, INC.57Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in other unfair labor practices within themeaning of Section 8 (a) (1) of the Act.[Recommended Order omitted from publication in this volume.]Tom THUMB STORES,INC.andRETAIL CLERKS INTERNATIONALASSOCIATION, LOCAL UNION 368,AFL.Case No. 16-CA-190. July10,1951Decision and OrderOn March 9, 1951, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and, for the reasons indicated below, finds merit in certain of theRespondent's exceptions.On August 16, 1949, November 15, 1949, and November 28, 1949,respectively, a charge, amended charge, and a second amended chargewere filed in this proceeding, alleging various violations by the Re-spondent of Section 8 (a) (3) and 8 (a) (1) of the Act. On December16, 1949, before any complaint in this matter was issued, the Boarddismissed a petition of the charging party herein for certification asbargaining representative of the Respondent's employees,' stating:"Although we do not find that the Employer's operations are unrelatedto commerce, we do not believe that the effect of such operations oninterstate commerce is so substantial that we should assert jurisdictionover an enterprise of the character here involved."Despite the Board's refusal to assert jurisdiction over the Respond-ent's operations in December of 1949, the former General Counsel, whoby statute had sole authority over the disposition of charges, did nota Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this ease to a three-member panel [Members Houston, Reynolds,and Styles].2 Tom Thumb Stores, Inc.,87 NLRB 1062.95 NLRB No. 16. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismiss the pending charges.On November 17,1950, andNovember 21,1950, after the Board's Decision and Order of December 16, 1949, thethird and fourth amended charges in this proceeding were filed. Thesecharges dropped the 8(a) (3) allegations contained in the earliercharges and alleged a refusal to bargainby theRespondent in violationof Section 8 (a) (5) and(1) beginning in May and June1, 194.9.The charges remained on file until January11, 1951,when the GeneralCounsel then issued the complaint in this matter alleging the refusalto bargain as alleged in the last amended charges:In October of 1950, shortly before the third and fourth amendedcharges were filed, the Board reexaminedits policyconcerning juris-diction and announced certain new criteria for the assertion of juris-diction.It appears,as found by the Trial Examiner, that the Re-spondent's businessat the timeof the commission of the alleged unfair'abor practices would fall within these new standards for the assertionof jurisdiction.The question thus posed is whether the Board shouldapply these criteria and assert jurisdiction,although subsequent tothe commission of the unfair labor practices alleged in the complaintthe Board refused to assert jurisdiction over the Respondent's opera-tions.The same question was before the Board in the recentScrewMachine Productscase,3 and was there answered in the negative.Forthe reasons stated in that decision,and with the same qualifications onour decision stated in that case,we shall dismiss the instant complaintin its entirety .4OrderIT ISREREBY ORDEREDthat the complaint herein be, and it hereby is,dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a. fourth amended charge filed November 21, 1950, by Retail Clerks In-ternational Association, Local Union 368, AFL, herein called the Union, theGeneral Counsel of the National Labor Relations Board,' by the Regional Di-rector for the Sixteenth Region(Fort Worth,Texas),issued a complaint datedJanuary 11, 1951, against Tom Thumb Stores, Inc., herein called the Respondent,alleging that Respondent had engaged in unfair labor practices in violation ofSection 8 (a) (1) and (5) of the National Labor Relations Act, as amended,61 Stat. 136,herein called the Act, which may be summarized as follows :(1)That on or about the first week of June 1949, and continuously thereafter,Respondent refused to bargain collectively with the Union, which was then theexclusive representative of Respondent's employees in an appropriate unit ; and3 C. A. Braukman and Lucille Braukman,d/b/a Screw Machine Products company,94 NLRB 1609.4Member Houston,though dissenting in theScrew Machinecase,deems himself boundby the Board's decision therein.IThe General Counsel and his representatives are herein referred to as the GeneralCounsel and the National Labor Relations Board, as the Board.. TOM THUMBSTORES, INC..59(2) by the above and by a series of other specified acts, Respondent had inter=fered with, restrained,and coerced employees in the exercise of rights guar-anteed in Section 7 of the Act.Copies of the complaint,of said charge, andof the notice of hearing were duly served on the parties.On January 26, 1951, Respondent filed an answer which was superseded atthe hearing by an amended answer whose averments are summarized below.Pursuant to notice a hearing was held at Dallas, Texas,on January 30, 31,and February 1 and 2, 1951,before George A. Downing,the undersigned TrialExaminer,duly designated by the Chief Trial Examiner.The General Counseland the Respondent were represented by counsel and the Union by a representa-tive.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence relevant to the issues was afforded all parties.Asthe hearing opened the Trial Examiner denied Respondent'smotion for.a bill ofparticulars and its motion to dismiss,based on jurisdictional grounds and onthe Board's dismissal of an earlier representation petition.Various motionsmade during the hearing by the General Counsel to amend the complaint' inminor respects were granted,including a motion to amend the date of the refusalto bargain to May 18, 1949.Respondent'smotion to dismiss the complaint,renewed at the conclusionof the General Counsel's case, was again denied.-Respondent also moved for adismissal on the.ground that the Union'smajority representation had not beenestablished.Ruling was reserved on that motion;it is disposed of by the find-ings and conclusions herein made.The parties were afforded an opportunity tomake oral argument and to file briefs, proposed findings of fact, and conclusionsof law.Respondent and the General Counsel made a brief oral argument, butno brief was filed by any party.Before making findings of fact on the evidence adduced at the hearing, it isappropriate in this case to consider and to dispose.of certain preliminary de-fenses pleaded by the Respondent,such as the limitations question, and certainother defenses which were based, in various respects,on the fact that the Boardhad, by its order of December 16, 1949, declined to exercise jurisdiction in, andhad dismissed an earlier representation petition filed by the Union.See 87 NLRB1062.As to the limitations question,Respondent contended that Section 10 (b) ofthe Act would bar a finding of a refusal to bargain inasmuch as the third andfourth amended charges, which first included that charge,were not filed untilNovember 1950, though they asserted a refusal.to bargain in June 1949.Earliercharges filed in August and November 1949, had charged either or both dis-crimination and interference,restraint,and coercion,but not a refusal to bar-gain.Respondent also contended that no findings could be made of unfair laborpractice under the earlier charges because they had been abandoned by thefiling of the amended charges.Respondent's contentions are rejected for the reasons set forth inCatheyLumber Company,86 NLRB 157, enfd. 185 F. 2d 1021(C. A. 5) ; and seeSevenUp Bottling Company of Miami, Inc.,92 NLRB 1622, footnote 1.The defenses which are based on the Board's dismissal of the representationpetition require more detailed consideration.The lengthy and somewhat repetitious answer may be summarized as follows :By reason of the dismissal of the representation petition,the Board was with-out jurisdiction;that no election was ever held and no proof furnished' to Re-spondent that the Union had been designated or selected as the bargainingrepresentative;that Respondent had'relied on the Board's dismissal order, whichhad never been set aside,modified, or amended ; that Respondent had a rightto rely on that order as "the law of the case";that its adherence thereto could 60.DECISIONSOF NATIONAL LABORRELATIONS BOARDnot constitute a violation of the Act ; that Respondent did not have to. bargainbecause the Board had declined jurisdiction; that the Union made no demandfor recognition subsequent to the dismissal order.; and that now to hold Respond-ent'guilty of unfair labor practices because. of the acts "encompassed by theprevious decision of the Board" would be. a violation of the Act and of the dueprocess and other clauses of the Constitution..Though not too explicit, the answer also appeared to plead that , principles ofestoppel and ofres judicatapreclude the Board from proceeding on and adjudi-cating the unfair labor practices charged in the present complaint.At any rate,those defenses are implicitly contained in others.But whether implicit or explicit, Respondent's defenses are based upon a'misconception of the nature both of representation proceedings under Section 9and of unfair labor practice proceedings under Section 10.Thus, it is apparent'from, the face of the two sections that representation and unfair labor practiceproceedings are distinct, both in the issues and in the relief sought.A. F. L v.N. L. R. B.,308 U. S. 401, 405,Warehousemen's Union v. N. L. R. B.,121 F. 2d84,,94 (C. A. D. C.).Or, as held by the Board inPacific Plastic and Manufactur-ing Company, Inc.,68 NLRB 52, 76:It is well settled that the Board's duty imposed by Section 9 to conductfor collective bargaining is wholly different and distinct from the dutyimposed by Section 10 to determine if unfair labor practices have beencommitted by an employer and if found to prevent their repetition. Accord=ingly, the Board's purely administrative action in connection with the con=sent election in 1941 may not be deemed to be dispositive of the issues in thepresent proceeding.Respondent also misconceived the content and the effect of the Board's orderdismissing the representation petition.Though Respondent urged in that pro-ceeding, as it does here, that it is not engaged in commerce within the meaningof the Act, the Board did not find that it was without jurisdiction of Respond-ent's operations.What it found was that Respondent's operations were not un-related to commerce ; and it chose not to assert jurisdiction because the record'did not establish that the effect of Respondent's operations was so substantialas to warrant the assertion of jurisdiction.Furthermore, even were the Board's prior finding consonant with Respond-ent's contentions, that fact would not prevent the Board from reexamining eitherthe underlying facts or the correctness of its prior administrative decision.Forthe determination, findings, and order of the Board in a representation proceedingare notres judicatain a subsequent complaint proceeding before the Board underSection 10.Atlanta Brick and Tile Company,83 NLRB 1154;Pacific GreyhoundLines,22 NLRB 111, 124;Pacific Plastic and Manufacturing Company, Inc.,supra.And seeBaltimore Transit Company,47 NLRB 109, 112-113, and casescited.Indeed, in ordering enforcement in the last case, the court of appealsreferred to the principle as "well settled" that the doctrine ofres judicatahas noapplication to the exercise by administrative agencies of their powers to makeadministrative determinations (140 F. 2d 51, 54-55 (C. A. 4) ; cert. den. 321 U. S.795)."Nor [the court continued] can the principles of equitable estoppel beapplied to deprive the public of the protection of a statute because of mistakenaction or lack of action on the part of public officials."Ibid.See alsoN. L. R. B.v. Phillips Gas and Oil Company,citing 31 C. J. S., Estoppel, Section 138; and cf.The Wallace Corporation v.N. L. R. B., 323 U.S. 248, 253.mWhich was deficient-as the Board pointed out-In'Its failure to Indicate the portionof Respondent's purchasesreceived indirectly from extrastate origins. TOM THUMB, STORES, INC. -, ,^6'1These, settled principles dispose of Respondent's foregoing contentions savefor the question whether Respondent was obligated,to bargain during the periodsubsequent to the dismissal of the representation case and whether, if not, Itshould now be ordered (in fashioning a remedy to effectuate the policies of- theAct) to bargain upon request by the Union. That question is considered underSection III, B, 2,c, infra,along with other pleaded defenses which go to themerits of the case.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation, is engaged in the retail grocery businessand operates nine retail stores in Dallas, Texas, and the vicinity. It operatesno warehouse or wholesale plant of its own ; all its sales are made locally. Itspurchases for the fiscal year, October 1, 1949, to September 30, 1950, were $3,-319,329, and its total sales were $4,000,000.A tabulation of its principal pur-chases from extrastate sources, both direct and indirect, is set forth in Appendixhereto,which discloses that Respondent received directly from without theState goods costing $93,804.44, and through indirect sources goods costing atleast $1,129,700.The jurisdictional requirements recently specified by the Board (seeTheRutledge Paper Products, Inc.,91 NLRB 625, and cases there cited) have there-fore been met without need to consider additional jurisdictional facts reliedupon by the General Counsel, consisting of Respondent's affiliation with an in-tegration in the wholesale grocery business conducted by A. W. Cullum Com-pany, of Dallas,' and of its affiliation with a group of independently owned retailstores which comprise with it an association known as Tom Thumb Food Marts.'It is therefore found that Respondent is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, 'Local Union 368, AFL, is a labororganization admitting to membership employees of the Respondent.III.THE 'UNFAIR LABOR PRACTICESA. The evidenceThere is no substantial dispute or conflict in the evidence as to any materialfact surrounding the commission of the acts alleged to constitute unfair laborBThat concern had annual sales in 1950, of $5,748,156 and annual purchases of$5,400,920, of which approximately 40 percent, or over $2,000,000 was procured fromout-of-State sources.Robert B. Cullum is president and the active managing head of bothconcerns.He and his mother, brother, and sister own approximately seven-eighths of thecapital stock of the Cullum Company.The Cullum Company, together with Cullum andhis brother and sister individually, own approximately three-fourths of the capital stockof Respondent.Both at past and present locations, offices of the two concerns haveoccupied the same building, and at present they occupy portions of adjoining office space(with a common switchboard) In a building owned by a third corporation whose capitalstock is wholly owned by Cullum. Cullum's desk is in the portion of such office spaceoccupied by the Cullum Company, but from it he manages and directs also the affairsof Respondent.4 The conditions of membership in the association are prescribed and controlled bythe Cullum Company, which in effect licenses members through franchise contracts issuedby it.The members contribute to a common advertising fund ; and all member stores,except Respondent's procure all their stocks of merchandise from the Cullum Company. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices.In May 1949, the Union was conducting a campaign to organizeRespondent's grocery clerks and checkers.On May 18, Dan W. Milsap, theUnion's business representative,wrote to J. R.Bost claiming 95 percent.repre=sentation among Respondent's clerks and requesting recognition and a bar-gaining conference.It is concluded'and found on the basis of the facts statedbelow 6 that the letter was actually received by Bost on May 19.Bost did not acknowledge or reply to the letter, and Milsap called him onMay 23 and again requested a conference. Bost claimed he was too busy tohave a meeting that week but suggested Thursday of the following week.Milsapcalled Bost again on May 30 and met with him, on May 31. Milsap had withhim the signed cards; he suggested a payroll cross-check against them, andinquired whether if the Union had 51 percent of the employees signed up, Bostwould negotiate and sign an agreement.Bost declined on the ground thatliewas without authority and that it would be necessary for Cullum to acton the matter. Bost declared, however, that Cullum was out of town but thatCullum would call Milsap upon his return.Cullum did not call, and around June 7,6 Milsap called again and arranged ameeting for that day.Milsap,, accompanied by Van Buren (an Internationalrepresentative), called first on Bost and they were referred to Cullum. VanBuren asked Cullum for recognition and stated that if Cullum wanted proofof representation and "would go along on 'a payroll cross check," the Union'sclaim would be sustained by the membership cards which Van Buren had withhim.'Cullum stated that he could not recognize the Union without talking toBost.Van Buren then inquired whether Cullum would consent to an electionbut Cullum did not agree. Cullum, also stated that he had made "a survey"(since the time Milsap had talked with Bost) and he felt that the employeesdid not want' the Union.However, Van Buren told Cullum he would havethe. Board send Cullum the necessary papers for a consent election on thepossibility that Cullum might change his mind.On or about June 15, Milsap (accompanied by a committee of four)met againwith Cullum after calling for a conference.Milsap inquired whether Cullumbad received the consent election papers from the Board and if he had changedhis mind about consenting.Cullum. replied. that he had not.That was the endof the sheeting.On June 24, Milsap called Cullum again and requested anothermeeting, which was held that day. Again Milsap inquired whether Cullumhad changed his mind about recognizing the Union and agreeing to a consentelection.Cullum replied again, that he had not.Milsap then questioned Cullum about a report that Cullum had polled hisemployees at a dinner, and Cullum denied that he had done so.Milsap con-tinued that he felt that, it was an unfair..labor practice for Cullum to poll hisemployees and that the only true way to determine the desires of the employeeswas by a secret Board election.Milsap also stated his intention of filing anunfair labor practice charge.At that point, Cullum handed Milsap an envelope,stating that he did not feel Milsap had "a claim for those employees any longer""Milsap testified that he addressed and mailed the letter in Dallas on May 18 byregistered mail, with return receipt.Though the signed receipt was not produced, Milsaptestified,without denial,that in a later conversation Bost admitted having received theletter.The Trial Examiner observed during the hearing that be would assume that theletterwasreceived on the 19th.Though Bost was thereaftercalled as Respondent'switness, he made no denial of receipt of the letter on that date.Gin the meantime,Milsap had filed the representation petition on June 1.7It does not appear that Van Buren otherwise offered to show the cards to Cullumor that Cullum asked to see them.However,Milsap testified that Cullum asked VanBuren to read off to him the dates on the cards and that Van Buren did so on all 36of the cardswhich Van Buren had with him. TOM THUMB STORES, INC.63and that "when you get to your office you can see."Milsap later opened the. envelope and found therein 37 resignation letters(not all of which had been signed by employees who were members of the Union),all dated June 20, 1949, and reading as follows :RETAIL CLERKS INTERNATIONAL ASSOCIATION, AFL14001/2 South Main Street, Ft. Worth, Texas.Attention : Mr. Dan Milsap.GENTLEMEN : Please cancel my application for membership in your union,as I do not wish to maintain such membership.Cullum had also stated, at the time of delivering the envelope, and with refer-ence to Milsap's threat to file charges, that "It didn't matter now" because he"was not going to have [Milsap] to run his business for [him]."Milsap also testified on cross-examination that neither Cullum nor Bost atany time during the conferences raised any question concerning coverage.Bost did not testify in denial of any portion of Milsap's foregoing testimony,and Cullum's testimony (when called by the General Counsel) was not in sub-stantial conflict with it.Thus Cullum admitted that when Milsap claimed torepresent a majority he stated he "would like to investigate the matter before[he] took the information on its face value."Cullum admitted that Milsap andVan Buren claimed to have the authorization cards with them, but that he toldtnem "I could not take that information for granted until I had seen some of ouremployees first hand and had the knowledge from them first hand." Cullumalso admitted that he "very possibly could have asked . . . what the dates [onthe cards] were."Cullum also admitted that in the conferences with the union representativeshe refused to recognize the Union because he doubted that it represented a ma-jority, and that was his position up to the time he delivered the resignation let-ters to Milsap.He testified further that the first time he took the position thatRespondent was not subject to the jurisdiction of the Board was about the time. ofthe filing of the unfair labor practice charges (on August 16, 1949).8Cullum's further testimony alone establishes the bulk of the unfair labor prac-tices'charged in the complaint.Thus he candidly admitted that (as he had sug-gested to Milsap and Van Burean be would do) he set about an investigation toobtain from his employees the first-hand knowledge whether the Union representedthem or whether they desired it to.He testified that on his regular trips to thestores he questioned a dozen employees concerning whether they wanted a union ;that the conversations were held openly in the stores ; that the store managersknew of the conversations ; and that he had also inquired of the store managerswhat they had heard about the Union. Cullum also testified that -two other em-ployees had approached him suggesting they wished to withdraw from the Unionbecause of alleged misrepresentations by the union representatives and that toassist them in withdrawing.he prepared a form letter for their signature.Later,he testified, when it appeared from the vote at the dinner meeting, now to beadverted to, that antiunion opinion was "so predominant" he decided that theform letter should be "offered to all employees who wanted to withdraw theirname[s]."'9When called later as Respondent's witness Cullum claimed to have been "under theImpression" at all times during the conferences with the union representatives thatRespondent's operations were not subject to the Act, but he did not contend that he hadraised the question with Milsap at any time.Cullum overlooked, however, his other testimony that he had mimeographed 100 ofsuch forms dated on June 20, whereas the dinner was held on June 21. It is obviousthat he had prepared the supply of forms in advance in anticipation of a favorablereaction at the dinner meeting. . 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDDinner at Sammy'sOn the evening of 'June 21, Cullum invited Respondent's employees to a dinnerat Sammy's Restaurant. It was attended by approximately 40 persons, of whom8 were supervisors.There, following the meal, Cullum made a talk in whichbe referred to the Union's demand for recognition, expressed his surprise thatthere should have been any hesitancy on the part of the employees to negotiatewith him personally, stated that he did not feel, because of the small size of theorganization, they needed union representation, but that he wanted them to de-cide that for themselves, and for them to tell him how they felt about it and hewould be guided accordingly. Some 6 or 7 of those present (including storemanagers, assistant managers, and 1 or 2 employees) spoke on the subjectof Cullum's remarks, all favorably to the views he had expressed. Thereupon,according to Cullum's testimony, he asked for a show of hands on the questionwhether or not the employees needed a union to represent them. The vote wasso preponderant that the employees did not need union representation that itwas unnecessary to make a formal count of the hands or to call for a vote on theother side of the question 10The employees' meeting then adjourned and wasfollowed by a store managers' meeting.The next day the resignation forms were distributed among the store man-agers for the purpose of obtaining the signatures of the employees ; and withina day or two the managers had procured the 37 signed resignations which Cul-lum delivered to Milsap on June 24.Testimony of other witnesses for the General Counsel added little of significanceto the facts admitted by Cullum. J. E. Daniel testified to a somewhat differentversion of the dinner poll, but Cullum's testimony is corroborated by other wit-nesses and affords ample basis for the findings herein made.Daniel also testi-fied that his signature on the resignation letter was procured by the assistantmanager at his store who told him to read it and sign it and hand it back eitherto him or to Mr. Bell, the manager.Grover B. White, Jr. testified to separate interviews by Cullum and by Metzger,a store manager, as to whether he,had signed the union card. Cullum had alsocommented "We are just a small organization, we have a nice staff and we justdon't need that union and we just can't have it." - And Metzger had commentedWell, it won't do any good," by which, White testified on cross-examination,he understood Metzger to mean. there would not be any union.White alsotestified that his signature on the withdrawal letter had been procured by Walker,store manager, who had told him the letter was on the checking stand and to goand sign it.B. Concluding findings1. Interference, restraint, and coercionThe foregoing facts establish, without need of analysis or discussion, thatthe Respondent engaged in interference, restraint,, and coercion within themeaning of Section 8 (a) (1) by:a.The interrogation of employees as to whether they had signed union appli-cation or membership cards(Standard-Coosa-Thatcher Company,85 NLRB 1358,and cases there cited) and whether they needed or wanted union representation.(Ibid.)1°Cullum testified that his earlier refusal toconsent to an election was because he didnot want the "ripple in our family" to continue unnecessarily or to be excited again byan election, but that to his. own personal satisfaction and conviction he had in effect,conducted his own election at the dinner, and that it had confirmed his earlier feelingthat the employees did not desire union representation. TOM THUMB STORES, INC.65:b.Cullum's statement to White that "We just can't have a union'," and Metz-ger's statement to White that the Union, or White's act injoining.the Union,would not do any good. These statements clearly implied that' Respondentintended to resort to any measures it deemed necessary to defeat the organi-zational campaign among its employees and were, therefore, violative of the Act.GlobeWireless, Ltd.,88 NLRB 1262; cf.Falcon ToolCo., 60 NLRB 1262;N. L. R. B. v. Vermont American FurnitureCo., 182 F. 2d 842 (C. A. 2): Anycontention that statements of such character are protected by Section 8 (c) asfree speech is disposed of byN. L. R. B. v. Gate City Cotton Mills,167 F. 2d 647(C. A. 5);N. L. R. B. v. Ford,170 F. 2d 735 (C. A. 6);N. L. R. B. v. Kropp ForgeCo., 178 F. 2d 822 (C. A. 7) ; andN. L. R. B. v. LaSalle SteelCo., 178 F. 2d 829(C. A. 7).c.The polling of" the employees at the dinner meeting on the question whetherthey needed the Union to represent them. N.L. R. B. v. Alco Feed Mills,133 F.2d 419 (C. A. 5) ;Alliance Rubber Co.,76 NLRB 514;Victory Fluorspar MiningCo.,72 NLRB 1356;Leslie County LumberCo., 52 NLRB 1147; and cf.N. L. R. B.v. Booker,180 F. 2d 727, 729 (C. A. 5).d.The preparation and circulation of the withdrawal letters and the procuralof signatures. thereon by the store managers,Earl Severin, Inc.,90 NLRB- 86,and casesthere cited ;The Red Rock Company,84 NLRB 521, enfd. 187 F. 2d 76(C. A. 5). And see N. L.R. B. v. Booker, supra; N. L. R. B. v. Lovvorn,172 F.2d 293, 294 (C. A. 5) ; andN. L. R. B. v. Gate City Cotton Mills,supra.2.The refusal to bargaina.The appropriate unitAll grocery clerks and checkers, including bakery and drug clerks of Re-spondent employed at its Dallas, Texas, retail stores, exclusive of all office andclerical employees, all meat market employees, all warehouse employees, guardsand watchmen, professional employees, and all supervisory employees as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.There was no dispute between the parties as to the appropriateness of theabove-described unit ; but when it developed late in the hearing that the Union'smajority might be marginal, contentions were made for the first time whetherthe above unit properly embraced the following classes of employees : Extraemployees, porters, and female meat market employees.'A determination ofthose contentions is essential to a finding whether the Union represented amajority of the employees in the unit ; they will be resolved in the order stated.Extra EmployeesJ. R. Bost, Respondent's vice president, when called as a witness by the GeneralCounsel, produced a list of employees which had been prepared at his directionfrom Respondent's payroll for the week ending June 4, 1949 (General Counsel'sExhibit 8).He identified on it a group of 16 employees appearing at the endof the list, testified that they were employed as "extra help . . . not on theregular payroll," and that their names were phoned in to the office by the storemanagers on Saturday morning and added at the end of the payroll. Respond-ents counsel thereupon expressly disclaimed any contention that the extras should11 There was agreement among the parties that the store 'tanagers were to be excludedas supervisors and that the assistant managers were not supervisors and were includedin the unit. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe included in the unit and agreed with the General Counsel that they shouldbe excluded.On a later appearance as Respondent's witness, Bost's testimony was offeredto establish that some of the extras had worked beyond the number of hoursthat an extra employee would, or might, ordinarily have worked, the inferencebeing that they thereby had become regular but part-time employees and there-fore to be included in the unit.Bost's latter testimony is considered as whollyinadequate to overcome his earlier unequivocal testimony identifying the 16employees in question as extra help, nor does it overcome the similar unequivocalagreement by. Respondent's counsel that they should be excluded from the unit.It is therefore concluded and found that the 16 employees whose names appearconsecutively on the exhibit (and on Respondent's payroll, Respondent's Exhibit1), beginning with Tom E. Carr and ending with Hubert R. Wall, were employedas extra help and were not properly includible in the above-described unit.The PortersLate in the hearing the General Counsel suggested for the first time thatemployees who were classified generally as porters might not be properly includible in the unit.The evidence establishes however, that the porters spent approx-imately two-thirds of their time engaged in the same activities as the employeeswho were classified as clerks 'and checkers, though the;porters were not permittedto engage in certain duties, such as the actual checking of purchases.Obviouslythe interests of the porters were sufficiently identified and compatible with thoseof the other employees that they may be included with them in the unit abovefound to be appropriate and represented with them by a single bargaining repre-sentative.Cf.Florsheim Retail Boot Shop,80 NLRB 1312;Geo. B. Peck, Inc.,71 NLRB 1211. Indeed, such fact seems to be conceded by the Union's acceptanceof an application for membership and a designation of representation from RayLee Stubblefield, who was one of the porters in question, and by the GeneraleCounsel's offer of his card in evidence in proof of the Union's claim of a majority.It is therefore concluded and found that the employees who were classifiedgenerally as porters are properly includible in the unit.Female Meat Market EmployeesThough Bost had purported to strike from the payroll list of employees (Gen-eral Counsel's Exhibit 8) all meat market employees, it developed during hisexamination by the General Counsel that he had overlooked striking the nameof Edna Mae Long, and he then acceded to the General Counsel's suggestion thatLong's name be stricken. Later, when Bost produced as Respondent's witnessthe original payroll, it developed that there were three other female employeeswho were classified on the payroll as meat market employees whose names hadnot been stricken from the previous exhibit12Bost then attempted to testify. that actually the Respondent "switched around"the girls who were listed as meat market employees and that they were, in fact,interchangeable between the grocery department and the meat market.Hespecifically named` Edna Mae Long, Florence Metz, and Addie Powers as threewho had been so interchanged.That testimony does not bear close scrutiny and is not credited. It is in directconflict withBost's earlieragreement with the General Counsel that Long's namewas properly to be stricken as a meat market employee. Furthermore the pay-12 Bessie Lee McLarty, Florence Metz, and Addle M. Powers.McLarty was shown onthe payroll as having earned $28 in the meat department and $7 in the grocery department. TOM THUMB STORES, INC.67roll reflected the case of McLarty, that separate entries had been made andseparate pay figured for the separate portions of her time spent respectivelyin the grocery and meat departments.Since 80 percent of McLarty's wageswere earned in the meat department that week, she is hereby found to be properlyexcluded from the unit, along with Long,Metz, and Powers,"whose earningswere wholly charged to that department."b.The Union's majority representationWith the above determinations made, the evidence establishes,and it is herebyfound,that there were in the unit at the time of the Union's request and Respond-ent's refusal to bargain'' a total of 59 employees 1° The General Counsel filedin evidence a total of 30 membership and designation cards, which included 1for Bessie Lee (Mrs. Guy) McLarty, who, as found above, was not includible inthe unit. In addition,however, though the Union was unable to produce anycard signed by John Marshall Spears, the General Counsel offered his testimony,which established that he had in fact signed a card and had become a memberof the Union prior to May 19, 1949, and that he had done nothing to terminateor withdraw his membership until the signing of a form letter of resignationwhich was procured by Respondent,as above recounted,sometime after June'21.It is therefore concluded and found that on May 19, 1949, the Union repre-sented atotal of 30 employees and a majority of the 59 employees in the unit:e.The refusal to bargainRespondent received the Union's request to bargain on May 19. It did notacknowledge or reply to the letter, and thereafter it delayed an actual bargain-ing conference from time to time until June T. The earlier meeting with Bostwas obviously a time-consuming device, since Bost admitted that he was withoutauthority to consider the request for recognition and that Cullum would haveto act on it.Finally, when on June 7 Milsap and Van Buren met with Cullum,the latter expressed doubt of the Union's majority claim.But on the face of Cullum's testimony,his doubts were specious and his positionwas not taken in good faith, for he admitted he had already set about"a survey"by direct inquiry among his employees and he stated his intention to continue hisinvestigation and to seek first-hand knowledge of his employees' desire for repre-sentation by the Union. Cullum thereafter did in fact continue his open and13SinceMcLarty was the only one of the four who was a member of the Union, herexclusion can in no case operate to Respondent's prejudice.14The foregoing findings, which resolve the constituency of the unit, do not of courseimply that the unit as herein defined is theonlyappropriate unit, orthe mostappropriateunit, or theultimateunit which could or must be found in this case, but only that it isanappropriate one "to assure to employees the fullest freedom in exercising the rightguaranteedby [the] Act." (Section 9(b).)SeeIlforand Brothers Beverage Co., etal.,91 NLRB 409;Garden State Hosiery Co.,74 NLRB 318, 324."The refusal to bargain is hereinafter found to have occurred on May 19, 1949, andto have continued thereafter.Since the only evidence offered by the parties as the basisfor determining the number of employees in the unit related to the payroll week fromMay 28 to June 4, inclusive,itmust be assumed they agree or concede that such evidenceaffords a proper basis for calculations of the size of the unit.In any event,the evidenceaffords the basis for a reasonable inference, and it is hereby found, that there was no changein the size of the unit from May 19 to May 28, 1949.Cullum had testified both during the representation hearing and during the present,one that the unit contained 49 employees (including porters).That testimony wasbased on recollection and without referring to Respondent's payroll records, which were notproduced until shortly before the close of the hearing and from which the abovedeterminations are made.961974-52-vol. 95-6 68DECISIONS OF_ NATIONAL LABOR RELATIONS BOARDforceful .(and successful) compaign to destroy the Union's majority by (1) ad-mitted interrogation of a dozen employees, .(2) the preparation of the withdrawalof membership letters, (3) the dinner meeting and the polling of the employees,and (4) the final reaping of the fruits of the campaign by obtaining through thestore.managers the signatures of employees,bothmembers and nonmembers to theletters purporting to cancel or withdraw membership in, the Union.Respondent's posponement and delay of the Union's request and efforts tonegotiate from May 19 to June 7 was obviously to gain time to plan and to in-augurate a campaignto undermine the Union's support;and Cullum's assertionof doubt of the Union's majority, expressed in the conferences of June 7 and 15,was to gain the necessary additional time to bring the campaign to a successfulconclusion.Cf.Stedfast Rubber Company, Inc.,91 NLRB 300;Joy Silk Mills v.N. L. R.B., 185 F. 2d 732 (C. A. D. C.), enfg. 85 NLRB 1263;The Cuffman Lumber.Company, Inc.,82 NLRB 296;Inter-City Advertising Company, of Greensboro,N. C., Inc.,89 NLRB 1103.'Certainly the evidence wholly fails to support the Respondent's pleaded defensethat it refused to bargain because of its doubt of coverage. Though thatquestionmay have existed in Cullum's mind, as he testified, he admitted that in the con-ferences with the Union's representative his refusal to bargain was based only onhis doubt of the Union's majority ; and his further testimony indicated clearlythat the coverage question was one which was injected some time later and afterCullum had for the first time consulted the advice of his attorney.Nor can Respondent, having proceeded to engage in unfair labor practices todestroy the Union's majority, justify its refusal to bargain on the ground that itwas entitled to await the holding of an election and a certification of the Union.Stedfast Rubber 'Company, supra; Inter-City Advertising Company, of Greens-boro,N. C., Inc., supra; The Cuffman Lumber Company, Inc., supra;andcf.Everett Van Kleeck & Company,- Inc.,88 NLRB 785. Furthermore, as hereinfound, the Union's representative status was established at the time of therequest and the refusal to bargain ; and that status was unaffected by the laterdefections in membership which were attributable to Respondent's unfair laborpractices.N. L. R. B. v. Lovvorn, supra; Franks Brothers Company v. N. L. R. B,321 U. S. 702, 705;Joy Silk Mills v. N. L. R. B., supra.The evidence therefore plainly establishes that on May 19, 1949, and thereafter,Respondent refused to bargain in good faith.Joy Silk Mills, Inc.,85 NLRB 1263,supra.That refusal continued certainly until the Board declined to assert juris-diction on December 16, 1949.The question was suggested and argued duringthe hearing whether the obligation to bargain (and with it the refusal) continuedthereafter, or whether it was terminated outright by the dismissal of the repre-sentation petition, or only suspended, subject to later revival.It is clear that none of the issues as to the Respondent's alleged unfair laborpractices were involved in the representation proceeding, nor could they havebeen.Indeed, even the question of jurisdiction was not so involved or disposedof as to, preclude reexamination and determination in the present proceeding.See discussion at pages 59-61,supra,and cases there cited.There is ample precedent for the finding of unfair labor practice duringperiods both prior and subsequent to a declination or a failure to assert jurisdic-tion by the Board under circumstances analogous to the present.The case ofN. L. R. B. v. Baltimore Transit Company, supra,is particularly persuasive. In1937, the Board's Regional Director had refused to file a complaint and had dis-missed a charge for "lack of jurisdiction."On appeal from the Regional Direc-tor's ruling, the Board on April 29, 1938, had sustained the dismissal.Later, acomplaint was issued by the Board on unfair labor practice charges alleged to TOM THUMBSTORES, INC.69'have occurred during the periodprior to the previousdismissal.In ordering-enforcement of the Board's decision,the Fourth Circuit held :There wasno adjudicationby theBoard of the question of jurisdiction orany other issue, but merely an administrative determination not to takeaction;and it is perfectlyclear thatthe Board was not precludedtherebyfrom taking action at a later date, upon a new complaint and a different setof facts, when its jurisdiction had been madecleanby intervening decisionsof the Supreme Courtand it appearedthat the Actwas beingviolated bythe company.An analysis of the recentTamed Sand and -Material Companycase,91 NLIIB'precedent.The Boardhad originally dismisseda representation'.proceedingon August 2, 1948, on theground(substantially ashere)that the.Respondent's operations-were.essentially local in character andthatitwouldnot-effectuatethe policiesof the Actto assert jurisdiction.See78 NLRB 629. Thereafter, on June 13, 1949, the GeneralCounsel issued a com-plaint alleging the commissionby the Companyof unfair labor practicesbothbefore andafter thedate of the Board's dismissal order.The TrialExaminergranted a motion to dismiss.that complaint,after hearing the evidence on com-merce, on the ground that the Respondent's business was substantially of thesame character as theretoforefound by theBoard.On request for review bythe GeneralCounselthe Board ordered additional evidence taken on commerce,and thereafter, by order of February 28, 1950,decided to assert jurisdiction ; andit remandedthe case to the TrialExaminer for a resolutionof theunfair laborpracticeissues.See 88 NLRB 861.. Thereafter,the TrialExaminer found (andthe Board.affirmed)that the Respondent had engaged in certain acts of inter-ference, restraint,and coercion on dates both before and after the original dec-clination of jurisdictionand that ithad discriminated against an employee afterthe declination.Thoughno refusal to bargain'was involved in the foregoing cases, it is clearfrom them that the findings on the unfair labor practice charges under Section8 (a) (1), (2),and (3)were unaffectedby theBoard's failure to assert juris-diction inthe respective representation case, i. e., unfair labor-practices werefoundto have been committed without regard to whether they occurredprior orsubsequent.tatlie dismissal of theproceedings.No reason appears why a differ-ent result should obtain because a refusal to bargain in violation of Section 8(a) (5) is here involved.It is true that in fashioning a remedy to effectuate the-policiesof the Act,the Boardhas recognizeda distinction in a case such as_ this and has in theexercise of its administrative discretion eliminated from the periodfor whicha Respondent is required to makewhole employeesdiscriminatorily dischargedand to reimbursethem fordues illegally checked off to a dominated Unionthe period betweenthe prioradministrative determination and the issuance ofthe complaint in the unfair labor* practiceproceedings.SeeBaltimore TransitCompany, supra,47 NLRB at 112-113.The Board's action was expressly affirmedby the court(140 F. 2d,supra,at 55)The fact that the Board had taken the position in 1937 that the companywas not subject to its jurisdiction was not a matter precluding action. butone to be considered in determining what action would be appropriate towipe out the effects of the unfair labor practices found to exist.In con-sideration of'its prior position,the Board limited the back-pay awards inthe case of discriminatory discharges,and the refund of dues paid to thecompany dominated union, to the period subsequent to its filing of the com-plaint herein against the company.The date of the filing of the complaint 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the time when the company was notified that the -Board was no longeradhering to the position taken in 1937 that it. was without jurisdiction ofunfair labor practices by the company; and there is nothing unreasonablein requiring the company to take action to undo the effect of unfair laborpractices allowed to continue after that date.But there are no similar violations to be remedied here. The acts of inter-ference, restraint, and coercion can be remedied, as usual, by a cease and desistorder.The refusal to bargain can. be remedied only by an- order requiringRespondent to bargain, for only so can the'status quobe restored, is e., only socan the Board restore the Union to itsiposition as bargaining agent as it existedprior to Respondent's unfair labor practices.The usual order will, therefore,be recommended that Respondent bargain upon request with the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above,have a close, intimate,. and substantial, relation to trade, traffic, and commerceamong the several States and tend to lead: to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certainaffirmative actions designed to effectuate the policies of the.Act.It having been found that Respondent refused to bargain collectively with.Retail- Clerks International Association, Local Union 368, AFL, it will be recom-mended that Respondent, upon request, bargain collectively with said Union;and its having been found that Respondent has engaged in certain acts of inter-ference, restraint, and coercion, it will be recommended that Respondent ceasetherefrom.The violations of the Act which Respondent committed are, in the opinion ofthe undersigned, persuasively related to other unfair labor practices proscribedby the Act and the danger of their commission in the future is to be anticipatedfrom Respondent's conduct in the past.The preventive purposes of the Act willbe thwarted unless the order is coextensive with the threat. In order, therefore,to make more effective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices and thereby minimize the industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that Respondent cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:-CONCLUSIONS OF LAw1.Retail Clerks International Association, Local Union,368, AFL, is a labororganization within the meaning of Section 2 (5) of the Act.2.All grocery clerks and checkers, including bakery and drug clerks ofRespondent employed at its Dallas, Texas, retail stores, exclusive of all office andclerical employees, all meat market employees, all warehouse employees, guardsand watchmen, professional employees, and all supervisory employees as definedin the. Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. PHILADELPHIA ELECTRIC''COMPANY713.At all times since May. 19,1949, the Union has been and now is the exclusive:representative of all the employees in the aforesaid unit for the purposes of col-lectivebargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing at all times sinceMay 19, 1949,to bargain.collec-tively with Retail Clerks International Association,LocalUnion 368;AFL, asthe exclusive representative of the employees in the aforesaid unit, Respondenthas engaged in and is engaging in unfair labor practices within the meaning of.Section 8(a) (5)'of the Act.5.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of-the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act..[Recommended order omitted from publication in this volume.]PHILADELPHIA. ELECTRIC 'COMPANY,- PETITIONERandLOCALNo. 1184,INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,A::F.OF L.Case No. 4=BM-84. July 10, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act; a hearing was held before Barney Donovan,,hearing'officer.The hearing officer's rulings made at the hearing are free fromprejudicial error. and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the:Employer.3.The quest-ion concerning representation :The Employer and the Union have had contractual relations for 8years.The last contract between the parties, which expired on April2, 1951, contained an authorized union-security clause.When theUnion, on January 26, 1951, requested that the Employer. negotiatea new contract,'the Employer refused and filed the petition herein.The Union contends that as all employees of the Employer had tobe members of the Union under the union-security contract when thepetition was filed, the Board does not have reasonable grounds tobelieve that a question concerning representation exists as. requiredby Section 9 (c) of the Act, and, therefore, the petition should be dis-95 NLRB No. 25.